DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 9-10 and 12-14 are withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claim 16 recites, “ an object proximity sensor.” There is no explicit or inherent disclosure of such a sensor in the original disclosure. Applicant asserts that proximity sensors are implicit in the disclosure of  robotic sensors “configured to determine an environment around [a] robot.” However, this is not persuasive. An environment around a robot can be measured by chemical sensors, image analysis based sensors, and even acoustic sensors. As such, one of ordinary skill in the art would not understand a recitation of robotic sensors for detecting an environment to imply proximity sensors. Accordingly, the limitation at issue is new matter, and the claims are rejected for failing the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 15 define first and second UV light sources by a side of a device at which they are respectively disposed, i.e., a first or second side. However, Claims 1 and 15 also require that the UV light sources are movable with respect to the device. As such, it is unclear whether the first UV light source remains the first UV light source when it is moved to the second side of the device. One of ordinary skill in the art would be unable to determine whether the invention requires a particular device, or a particular device oriented in a particular fashion. As such, the scope of the claims is not clear, and the claims are rejected for being indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0064833 A1 [Childress] in view of US 2011/0054574 A1 [Felix].

Regarding Claim 1:
Childress teaches a decontamination device (abstract), comprising: 
a device body (para 41, Fig. 1 (120)); and 
an ultraviolet (UV) light system (Fig. 1 (116), para 40),
the UV light system coupled to the device body (para 42) and configured to move relative to the device body (paras 41-43).
However, Childress fails to teach that the UV light system, comprises: 
a first UV light source disposed on a first side of the device body, and 
a second UV light source disposed on a second side of the device body and that is opposite the first side. 
Felix teaches a UV light system (abstract) comprising 
a first UV light source disposed on a first side of the device body (See annotated Fig. 5 below, wherein UV LEDs (264) are on 1st side of lamp and thus 1st side of device body), and 

    PNG
    media_image1.png
    461
    753
    media_image1.png
    Greyscale
a second UV light source disposed on a second side of the device body and that is opposite the first side (See annotated Fig. 5 below, wherein UV LEDs (264) are also on 2nd side of lamp and thus 2nd side of device body). 

It would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the UV light system of Childress with that of Felix. One would have been motivated to do so since this would provide a UV light system with effective UV sanitizing characteristics (Felix para 12) and improved  redundant safety measure to protect the user (Felix para 61).

Regarding Claim 2:
The modified invention of claim 1 teaches the decontamination device of claim 1, wherein the UV light is configured to rotate, swivel, and/or extend relative to the device body (Childress Figs. 8, 9, paras 65-66). 

Regarding Claim 3:
The modified invention of claim 1 teaches the decontamination device of claim 1, wherein the UV light is configurable to couple to an attachable reflector positioned over the first UV light source. Felix Fig. 5 (268) demonstrates a reflector positioned over the first UV light source. The claimed configurable UV light is demonstrated by Felix showing the actual configuration.

Regarding Claim 4:
The modified invention of claim 3 teaches the decontamination device of claim 3, further comprising the attachable reflector positioned over the first UV light source. Felix Fig. 5 (268) demonstrates a reflector positioned over the first UV light source.

Regarding Claim 5:
The modified invention of claim 4 teaches the decontamination device of claim 4, wherein the attachable reflector is configured to reflect UV radiation from the first UV light source towards the second side to combine with UV radiation from the second UV light source. The curved reflector (268) of Felix is shaped such that light emitted from the first UV light source would reflect off of the curved reflector in a variety of ways, including towards the second side to combine with radiation from the second UV light source. 

Regarding Claim 6:
The modified invention of claim 5 teaches the decontamination device of claim 5, wherein the UV light system includes an opening arranged to allow the reflected UV radiation to pass from the first side to the second side. As can be seen in Felix annotated Fig. 5 above, the space between the curved reflector on the first side and the curved reflector on the second side is open. Said open area is the claimed opening. Furthermore, this opening would allow light reflecting off of the curved reflector to pass from one side to the other.

Regarding Claim 7:
The modified invention of claim 1 teaches the decontamination device of claim 1, wherein the UV light is configurable to couple to an attachable filter (Felix para 61). 

Regarding Claim 8:
The modified invention of claim 7 teaches the decontamination device of claim 7, further comprising the attachable filter (Felix para 61). 

Regarding Claim 11:
The modified invention of claim 7 teaches the decontamination device of claim 7, wherein the UV light is configurable to couple to the attachable filter on the first side of the UV light  and configurable to couple to a reflector on the second side of the UV light. This is true of the modified invention because the filter is added to both the sides of the UV source of Felix Fig. 5. As was noted above, both sides of Felix also have reflectors. 

Regarding Claim 15:
Childress teaches a robot (para 42), comprising: 
an end effector (para 42); and 
a decontamination device (Fig. 1 (116), para 40), coupled to the end effector (para 42), wherein the decontamination device comprises: 
a device body (para 41); and 
an ultraviolet (UV) light system (para 40), 
the UV light system coupled to the device body (para 42) and configured to move relative to the device body (paras 41-43).
However, Childress fails to teach that the UV light system, comprises: 
a first UV light source disposed on a first side of the device body, and 
a second UV light source disposed on a second side of the device body and that is opposite the first side. 
Felix teaches a UV light system (abstract) comprising 
a first UV light source disposed on a first side of the device body (See annotated Fig. 5 supra, wherein UV LEDs (264) are on 1st side of lamp and thus 1st side of device body), and 
a second UV light source disposed on a second side of the device body and that is opposite the first side (See annotated Fig. 5 supra, wherein UV LEDs (264) are also on 2nd side of lamp and thus 2nd side of device body). 

Regarding Claim 16:
The modified invention of claim 15 teaches the robot of claim 15, further comprising: object proximity sensors (Childress paras 45-46). 

Regarding Claim 17:
The modified invention of claim 16 teaches the robot of claim 16, further comprising: a controller (Childress (128)), configured to receive data from the object proximity sensors and operate the end effector (Childress paras 45-46). 

Regarding Claim 18:
The modified invention of claim 17 teaches the robot  of claim 17, wherein the controller is configured to operate the end effector by positioning the decontamination device (paras 44-45). 

Regarding Claim 19:
The modified invention of claim 15 teaches the robot of claim 15, wherein the UV light is configured to rotate, swivel, and/or extend relative to the device body (Childress Figs. 8, 9, paras 65-66). 

Regarding Claim 20:
The modified invention of claim 15 teaches the robot of claim 15, further comprising: 
a filter coupled to the first side over the first UV light source (Felix para 61) and a reflector coupled to the second side over the second  UV light (Felix- reflector (268) is coupled over both sides of the UV light).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10, 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The indefiniteness rejections of the previous office action are withdrawn in light of applicant’s amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881